Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of the crime of assault in the third degree and sentencing him to serve a term of imprisonment in the workhouse, except that defendant does not appeal from so much of the judgment as suspends operation of the sentence. Judgment, insofar as appealed from, unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment. Present — Adel, Acting, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ. [See post, p. 1061.]